Blandford, Justice.
[Erwin, administrator of Tumlin, deceased, petitioned the ordinary for leave to resign his trust. This was resisted by certain heirs-at-law -of Tumlin The ordinary granted the application, and appeal was taken and a verdict rendered in favor of the applicant, but no judgment was entered. Erwin died, and his administrator moved to enter a judgmént nunc pro tunc on the verdict. The heirs of Tumlin were made parties defendant to the motion, and resisted it, on the ground that Erwin had died, and that some of them were minors when the application to resign was made by him, and were not properly made parties. The objection was overruled, and the judgment allowed to be entered. Objectors excepted.]